Citation Nr: 1329939	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  06-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a separate compensable rating for pineal cyst of the brain.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from December 2000 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and January 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to the above claimed benefits.  The Houston, Texas, RO now maintains jurisdiction in this case.  

The Veteran and her spouse provided testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2010.  A transcript is of record.  

The claim was remanded by the Board in June 2010 and September 2012 for additional development.  

The issues of entitlement to an increased rating for anxiety disorder and a right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence does not support the assignment of a separate compensable rating for pineal cyst as it has not been found to be a growth and there are no additional residuals.


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for pineal cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.321, 4.31, 4.7, 4.124a, Diagnostic Codes 8002, 8003 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, a proper VA examination and opinion was obtained in February 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the February 2013 VA examination and medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the claims file, including private and VA medical records.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed as well as medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the March 2010 Board hearing and prehearing conference, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The issue on appeal was previously before the Board in June 2010 and September 2012, when it was remanded for additional development.  In accordance with the remand instructions, VA treatment records beginning in April 2006 were obtained, a copy of a November 2010 VA opinion was obtained, the February 2013 VA opinion was obtained, and a supplemental statement of the case was issued most recently in May 2013.  Since the record reflects compliance with the June 2010 and September 2012 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Descriptive words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran is currently service-connected for history of brain cyst with episodes of migraine headaches, photophobia, and syncope.  The disability is rated under Diagnostic Code 8100 for migraines and has been assigned the maximum schedular rating available.  The Veteran filed the current claim for a separate compensable rating for the pineal cyst.  

In order to obtain a compensable rating for the cyst itself, there must be evidence that it is actually a growth, either malignant or benign.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8002, 8003.  Unfortunately, the evidence of record does not demonstrate that a separate compensable rating is warranted for the pineal cyst.  

As explained in the June 2010 remand, VA's Rating Schedule does not otherwise define what constitutes a "growth" of the brain, and the Board has found no further final rule language or precedent which sheds any further light on the issue.  

The term "growth" has been defined as a "normal process of increase in size of an organism as a result of accretion of tissue similar to that originally present" and "an abnormal formation, such as a tumor."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 720-21 (1994).  This section further defines a "new" growth as "a neoplasm, or tumor."  Id.  A "neoplasm" is defined as "any new and abnormal growth; specifically a new growth of tissue in which the growth is uncontrolled and progressive."  Id. at 417.  

The Board explained that past magnetic resonance imaging (MRI) scans described the abnormal findings as a "cyst," "cyst-like structure," and a potential pineal "tumor."  The Board noted that a medical opinion was needed to determine whether the Veteran's pineal "cyst" manifested any features of a "growth" of the brain.  The VA examination obtained in July 2009 did not include such an opinion.  Moreover, it was necessary to determine all symptomatology associated with the cyst.  Therefore, the Board remanded the claim to obtain such an opinion.  

In November 2010, a VA examiner reviewed the Veteran's reported symptoms and the history of the present disability.  The examiner stated that at the present time, there were no clinical symptoms related to the cyst itself.  The Veteran did have migraines, nausea, photophobia, and phonophobia, but those symptoms were not related to the cyst itself.  Rather, the examiner stated that those symptoms were due to the service-connected migraines.  In response to the question of whether her brain cyst could be classified as a growth, the examiner stated that the Veteran had a cyst of the pineal gland within the brain and that he could not be any more specific than that.  The examiner further stated that, in any event, the cyst has been asymptomatic and was not causing her any problems at that time.  

VA obtained a follow-up examination and opinion in February 2013, where the examiner, a neurologist, reviewed the claims file.  The examiner again reviewed the history of the Veteran's disability and noted that a series of brain scans from 2003 to 2012 revealed a cyst that had not changed over time.  The examiner stated that it was less likely than not that any aspects of the Veteran's abnormal pineal gland findings could be medically classified as a "growth" of the brain.  As a rationale, the examiner explained that "growth" implied growth over time and that has not occurred.  The cyst was incidentally found and has been followed with serial imaging over time.  It had not changed in appearance, and, therefore, it had not grown.  The examiner explained that a tumor is expected to grow over time and change in appearance on serial imaging studies and he reiterated that that has not occurred in the Veteran's case.  The examiner stated that a cyst is a collection of fluid or tissue that likely is a congenital finding.  

Regarding the current symptomatology associated with the abnormal pineal gland findings, the examiner noted the Veteran's reports of migraine headaches, syncopal episodes, and hypersomnia.  The Veteran denied any other symptoms which she considered to be related to the pineal problem.  The examiner stated that, according to the medical literature, when pineal cysts are symptomatic they cause symptoms by blocking the outflow of cerebral spine fluid (CSF) either through mass effect and pressure on the aqueduct, in turn causing hydrocephalus or obstruction of the vein of Galen, or through compression of the brain stem, causing Parinaud syndrome.  Three symptoms were described as a result in the reviewed literature: paroxysmal headache with gaze paresis; chronic headache with gaze paresis, papilledema, and hydrocephalus; or pineal apoplexy with acute hydrocephalus.  The examiner stated that the Veteran had normal eye movements, no papilledema, and no hydrocephalus.  None of the cases described in the literature the examiner cited presented with symptoms of hypersomnia, episodic migraines, and syncopal episodes.  Therefore, the examiner concluded, her current symptoms were not associated with or attributable to the abnormal pineal gland findings.  

VA and private treatment records obtained throughout this claim do not contradict the February 2013 VA examiner's opinion that the pineal cyst is not a growth and that the cyst is and has been asymptomatic.  The Board recognizes the Veteran's contention that the cyst should be rated separately.  However, the record does not demonstrate that a separate compensable rating is warranted.  The VA examiner's opinions as well as the definitions discussed above from Dorland's Medical Dictionary clearly hold that in order for the abnormal findings to be considered a growth, the cyst would have changed or grown over time.  The examiner stated that the serial scans from 2003 to 2012 revealed that this has not happened.  

The Veteran is competent to report certain symptoms she can observe; however, she does not possess the medical expertise necessary to render such an opinion regarding diagnosis or etiology related to the abnormal pineal gland findings.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, she has reported throughout the claim that her symptoms related to the pineal cyst include migraines, photophobia, phonophobia, and syncope, and she denied all other symptoms during the February 2013 VA examination.  These symptoms have been found to be due to or related to her migraine headaches, for which she is already service-connected and evaluated at the maximum rate.  To the extent the Veteran possesses any competence to describe whether such abnormality is a "growth," the Board places greater probative weight to the opinion of the February 2013 VA neurologist who possesses greater training and expertise to evaluate the nature and etiology of a pineal cyst.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected pineal cyst has had on his activities of work and daily living.  As held above, the Board places greater probative weight to the opinion of the November 2013 VA neurologist that the Veteran's pineal cyst is asymptomatic and not the source of her complaints such as migraine headaches, syncopal episodes and hypersomnia.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating as the disability itself does not cause any impairment of earning capacity.  In short, the Board finds that the assigned schedular evaluation is adequate and there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

As the credible evidence does not demonstrate that the Veteran's pineal cyst is a benign or malignant growth or that she has additional residuals related to the cyst or her service-connected disability not already contemplated in her current disability rating, the evidence is against a separate rating for the pineal cyst.  Therefore, the claim is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 C.F.R. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a separate compensable rating for pineal cyst is denied.  


REMAND

In its September 2012 remand, the Board requested that an opinion be obtained as to whether the Veteran's service-connected disabilities prevent her from obtaining and maintaining substantially gainful employment.  In April 2013, a medical opinion was sought; however, the examiner stated that a comprehensive VA examination of the Veteran's mental status, general medical conditions, upper and lower extremities, and vocational capabilities was necessary in order to properly provide an opinion regarding her employability, particularly her capabilities for sedentary employment.  The claims file, including the evidence located in Virtual VA, does not demonstrate that this examination took place.  The VA records in the Virtual VA file demonstrate treatment through April 12, 2013.  There is a deferred rating decision dated April 17, 2013, indicating that a VA TDIU examination was necessary, and a compensation and pension exam inquiry, indicating that an examination request was still open.  

The May 2013 supplemental statement of the case (SSOC) indicated that the Veteran was scheduled for a VA TDIU examination but failed to show for it and that notice of this was received in May 2013.  However, there is no record of this failure to report in the claims file.  

Therefore, the Board requests that the claims file be updated with all information pertaining to an attempt to schedule a VA examination and any failure to report for that examination.  The Board also requests that consideration be given to whether the Veteran received notice of the examination and whether a new examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with the information pertaining to a scheduled TDIU examination and any evidence of a failure to report.  The Board requests that consideration be given to whether the Veteran received proper notice of the examination and whether a new examination should be scheduled.  

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


